359 F.2d 845
UNITED STATES of Americav.Arthur L. JOHNSON, Appellant.
No. 15746.
United States Court of Appeals Third Circuit.
Submitted March 21, 1966.
Decided May 3, 1966.

Arthur L. Johnson, pro se.
David M. Satz, Jr., U. S. Atty., Wilbur H. Mathesius, Asst. U. S. Atty., Newark, N. J., for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM:


1
This is an appeal from an Order of the District Court of New Jersey denying the appellant's "Petition for Writ of Error Coram Nobis" which was treated as an application under Section 2255, Title 28, U.S.C.A., to vacate and set aside the sentence imposed following a plea of guilty on an indictment charging passing, possessing and uttering counterfeit money. The petition below was premised on the contention that the appellant was not advised of his right to counsel. The District Court found after hearing and consideration of the proceedings at the arraignment that the appellant "was fully apprised of his right to counsel and was, in fact, offered counsel by the presiding judge." That finding is amply sustained.


2
The appellant for the first time here makes the further contention that he was induced to plead guilty by inducement of Government agents. With respect to that contention it need only be said that it is settled that "Questions cannot be presented on appeal that have not first been determined by the District Court, from which the appeal is taken." Bush v. United States, 347 F.2d 231, 232 (6 Cir. 1965).


3
The Order of the District Court will be affirmed.